Exhibit 10.5

EXECUTION VERSION

SMART ABS SERIES 2016-2US TRUST

REGULATION AB COMPLIANCE AGREEMENT

MACQUARIE LEASING PTY LIMITED

ABN 38 002 674 982

MACQUARIE BANK LIMITED

ABN 46 008 583 542

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

ABN 11 005 357 522

MACQUARIE SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

PERPETUAL TRUSTEE COMPANY LIMITED

ABN 42 000 001 007

THE BANK OF NEW YORK MELLON

 

LOGO [g209033g1007180339554.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page   1.    Definitions and Interpretation      2    2.    SEC
Reporting Requirements      3    3.    Compliance with Regulation AB      3   
4.    Limitation of liability      4    5.    Miscellaneous      5   

 

1



--------------------------------------------------------------------------------

THIS AGREEMENT is made at Sydney on 29 September 2016

PARTIES:

 

(1) MACQUARIE LEASING PTY LIMITED ABN 38 002 674 982 of Level 6, 50 Martin
Place, Sydney, NSW 2000 (MLPL, the Seller and the Servicer).

 

(2) MACQUARIE BANK LIMITED ABN 46 008 583 542 of Level 1, 50 Martin Place,
Sydney, NSW 2000 (Fixed Rate Swap Provider and MBL).

 

(3) AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED ABN 11 005 357 522 of 242
Pitt Street, Sydney NSW 2000 (Currency Swap Provider).

 

(4) MACQUARIE SECURITIES MANAGEMENT PTY LIMITED ABN 26 003 435 443 of Level 1,
50 Martin Place, Sydney, NSW 2000 (the Manager).

 

(5) PERPETUAL TRUSTEE COMPANY LIMITED ABN 42 000 001 007 in its capacity as
trustee of the Series Trust of Level 12, Angel Place, 123 Pitt Street, Sydney,
NSW 2000 (the Trustee).

 

(6) THE BANK OF NEW YORK MELLON, of 101 Barclay Street, Floor 7-East, New York,
New York 10286 (the US$ Note Trustee, the Principal Paying Agent, the US$ Note
Registrar and the Agent Bank).

BACKGROUND:

 

(A) This Agreement relates to the SMART ABS Series 2016-2US Trust constituted
pursuant to the Master Trust Deed and the Trust Creation Deed.

 

(B) The parties are entering into this Agreement for the purpose of ensuring
that certain rights and obligations set out in certain other Transaction
Documents referred to herein are binding upon, and enforceable by, certain
parties which are not privy to those other Transaction Documents.

OPERATIVE PROVISIONS

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement, unless the contrary intention appears:

Deed of Assumption means the Deed of Assumption dated 27 February 2007 between
Macquarie Securities Management Pty Limited ABN 26 003 435 443 and Perpetual
Trustee Company Limited ABN 42 000 001 007.

Master Trust Deed means the Master Trust Deed dated 11 March 2002 between the
Manager and Permanent Custodians Limited ACN 001 426 384, the rights and
obligations of which were assumed by Perpetual Trustee Company Limited ACN 000
001 007 pursuant to the Deed of Assumption, as amended and supplemented from
time to time.

Series Supplement means the Series Supplement relating to the Series Trust,
dated on or about the date of this Agreement between the Trustee, the Manager,
MBL and MLPL.

Series Trust means the trust known as SMART ABS Series 2016-2US Trust
established pursuant to the Master Trust Deed and the Trust Creation Deed.

 

2



--------------------------------------------------------------------------------

Swap Provider means each of the Currency Swap Provider and the Fixed Rate Swap
Provider.

Trust Creation Deed means the Trust Creation Deed dated 14 September 2016
executed by Perpetual Trustee Company Limited in accordance with the Master
Trust Deed, as amended and supplemented from time to time.

 

1.2 Interpretation

Clause 1.2 of the Series Supplement is incorporated into this Agreement as if
set out here in full with any necessary amendments to clause references and
references to other documents.

 

1.3 Series Supplement definitions

Unless defined in this Agreement, words and phrases defined (including by
incorporation from, or by reference to, another document) in the Series
Supplement have the same meaning in this Agreement. Where there is any
inconsistency in a definition between this Agreement (on the one hand) and the
Series Supplement (on the other hand), this Agreement prevails.

 

1.4 Transaction Document

This Agreement is a Transaction Document in relation to the Series Trust.

 

2. SEC REPORTING REQUIREMENTS

The Manager undertakes, in favour of each of the US$ Note Trustee and the
Principal Paying Agent, to comply with all reporting and other obligations
imposed upon it by clause 16.3 of the Series Supplement.

 

3. COMPLIANCE WITH REGULATION AB

 

  (a) (Series Supplement): Notwithstanding that it may not be a signatory to the
Series Supplement, each party to this Agreement (other than MBL or any Swap
Provider) acknowledges and agrees with each other party to this Agreement (other
than MBL or any Swap Provider) that it is bound by, and may enforce, the terms
of clause 16.3 and 16.4 of the Series Supplement to the extent that the terms of
those clauses purport to apply to it.

 

  (b) (Agency Agreement): Notwithstanding that it may not be a signatory to the
Agency Agreement, each party to this Agreement (other than MBL or any Swap
Provider) acknowledges and agrees with each other party to this Agreement (other
than MBL or any Swap Provider) that it is bound by, and may enforce, the terms
of clause 16.15 of the Agency Agreement to the extent that the terms of that
clause purport to apply to it.

 

  (c) (Currency Swap Agreement): Notwithstanding that MLPL may not be a
signatory to the Currency Swap Agreement, each of MLPL and the Currency Swap
Provider acknowledges and agrees with each other that:

 

(i)     (A)    MLPL is bound by the terms of Part 5(29) of the Currency Swap
Agreement to the extent that the terms of that Part purport to apply to MLPL,
and MLPL may enforce the terms of Part 5(29) of the Currency Swap Agreement
against the Currency Swap Provider to the extent that the terms of that Part
purport to impose obligations on the Currency Swap Provider for the benefit of
MLPL; and     (B)    the Currency Swap Provider is bound by the terms of Part
5(29) of the Currency Swap Agreement to the extent that the terms of that Part
purport to apply to the Currency Swap Provider, and the Currency

 

3



--------------------------------------------------------------------------------

      Swap Provider may enforce the terms of Part 5(29) of the Currency Swap
Agreement against MLPL to the extent that the terms of that Part purport to
impose obligations on MLPL for the benefit of the Currency Swap Provider; and

 

  (ii) MLPL may require, for its own benefit, performance by the Currency Swap
Provider of any obligations imposed upon the Currency Swap Provider under
Sections 4(a)(i) and (ii) and Part 3 of the Currency Swap Agreement which,
pursuant to their terms, are obligations imposed for the benefit of the Manager
or the Trustee.

 

  (d) (Fixed Rate Swap Agreement): Notwithstanding that MLPL may not be a
signatory to the Fixed Rate Swap Agreement, each of MLPL and the Fixed Rate Swap
Provider acknowledges and agrees with each other that:

 

(i)     (A)    MLPL is bound by the terms of Part 5.B(13) of the Fixed Swap
Agreement to the extent that the terms of that Part purport to apply to MLPL,
and MLPL may enforce the terms of Part 5.B(13) of the Fixed Swap Agreement
against the Fixed Rate Swap Provider to the extent that the terms of that Part
purport to impose obligations on the Fixed Rate Swap Provider for the benefit of
MLPL; and     (B)    the Fixed Rate Swap Provider is bound by the terms of Part
5.B(13) of the Fixed Rate Swap Agreement to the extent that the terms of that
Part purport to apply to the Fixed Rate Swap Provider, and the Fixed Rate Swap
Provider may enforce the terms of Part 5.B(13) of the Fixed Rate Swap Agreement
against MLPL to the extent that the terms of that Part purport to impose
obligations on MLPL for the benefit of the Fixed Rate Swap Provider; and

 

  (ii) MLPL may require, for its own benefit, performance by the Fixed Rate Swap
Provider of any obligations imposed upon the Fixed Rate Swap Provider under
Sections 4(a)(i) and (ii) and Part 3 of the Fixed Rate Swap Agreement which,
pursuant to their terms, are obligations imposed for the benefit of the Manager
or the Trustee.

 

4. LIMITATION OF LIABILITY

 

4.1 Trustee’s limitation of liability

Clause 17 of the Series Supplement is incorporated into this Agreement as if set
out here in full with any necessary changes to clause references and document
references.

 

4.2 US$ Note Trustee’s limitation of liability

Clause 8.3 of the US$ Note Trust Deed is incorporated into this Agreement as if
set out here in full with any necessary changes to clause references and
document references.

 

4



--------------------------------------------------------------------------------

5. MISCELLANEOUS

 

5.1 No obligation between certain parties

Notwithstanding any other provision of this Agreement but without limiting any
other Transaction Document, nothing in this Agreement gives rise to any
obligation or liability on the part of:

 

  (a) the US$ Note Trustee, the Principal Paying Agent, the US$ Note Registrar
or the Agent Bank in favour of MBL or any Swap Provider; or

 

  (b) MBL or any Swap Provider in favour of the US$ Note Trustee, the Principal
Paying Agent, the US$ Note Registrar or the Agent Bank.

 

5.2 Amendments

This Agreement may be amended only by written agreement between all parties to
this Agreement, provided that the Manager and the Trustee may only agree to such
amendment in accordance with the provisions of clause 25 of the Master Trust
Deed and for this purpose references in that clause to a Series Supplement will
be taken to be references to this Agreement.

 

5.3 Governing Law

This Agreement is governed by the laws of the Australian Capital Territory.

 

5.4 Jurisdiction

 

  (a) (Submission to jurisdiction): Each party to this Agreement irrevocably
submits to and accepts, generally and unconditionally, the non-exclusive
jurisdiction of the courts and appellate courts of the Australian Capital
Territory with respect to any legal action or proceedings which may be brought
at any time relating in any way to this Agreement.

 

  (b) (Waiver of inconvenient forum): Each party to this Agreement irrevocably
waives any objection it may now or in the future have to the venue of any such
action or proceedings and any claim it may now or in the future have that any
such action or proceeding has been brought in an inconvenient forum.

 

5.5 Severability of Provisions

In the event that any provision of this Agreement is prohibited or unenforceable
in any jurisdiction such provision will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

5.6 Counterparts

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together will be deemed to constitute one and the same
instrument.

 

5



--------------------------------------------------------------------------------

SIGNATORIES

EXECUTED as a DEED.

 

SIGNED SEALED and DELIVERED for and on behalf of
MACQUARIE LEASING PTY LIMITED
ABN 38 002 674 982 by


and


its Attorneys under a Power of Attorney


dated 22/4/2016

    

/s/ Ronnie Alam

and each Attorney declares that he or she has not received any notice of the
revocation of such Power of Attorney in the presence of:     

Ronnie Alam

Signature of Attorney

 

/s/ Stephanie Masters

    

 

/s/ Nathan Jarasius

Signature of Witness     

Nathan Jarasius

Signature of Attorney

 

Stephanie Masters

     Name of Witness in full     

 

SIGNED SEALED and DELIVERED for and on behalf of
MACQUARIE BANK LIMITED ABN 46 008 583 542 by


    

 

/s/ Kevin Lee

and      Kevin Lee its Attorneys under a Power of Attorney dated      Division
Director (Signed in Sydney, POA Ref #2090 dated 26 Nov 2015)     

 

and each Attorney declares that he or she has not received any notice of the
revocation of such Power of Attorney in the presence of:      Signature of
Attorney

 

/s/ Peter Fogarty

    

 

/s/ Kristen Adler

     Kristen Adler      Associate Director     

 

Signature of Witness      Signature of Attorney Peter Fogarty     

Lawyer

     Name of Witness in full     

 

6



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED for and on behalf of AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED ABN 11 005 357 522

by its Attorney under a Power of Attorney

dated 22 November 2013

and its Attorney declares that he or she has not received any notice of the
revocation of such Power of Attorney in the presence of:

  

/s/ Joyce Phan

  

/s/ Jordan Batchelor

Signature of Witness    Signature of Attorney

Joyce Phan

  

Jordan Batchelor

Name of Witness in full    Name of Attorney in full

SIGNED SEALED and DELIVERED for and on behalf of MACQUARIE SECURITIES MANAGEMENT
PTY LIMITED ABN 26 003 435 443

by

and

its Attorneys under a Power of Attorney

dated (Signed in Sydney, POA Ref #54 dated 30 June 2015)

and each Attorney declares that he or she has not received any notice of the
revocation of such Power of Attorney in the presence of:

  

/s/ Kevin Lee

 

Kevin Lee

 

Division Director

 

Signature of Attorney

/s/ Peter Fogarty

  

/s/ Kristen Adler

 

Kristen Adler

 

Associate Director

 

 

Signature of Witness    Signature of Attorney Peter Fogarty    Name of Witness
in full   

 

7



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED for and on behalf of
PERPETUAL TRUSTEE COMPANY LIMITED
ABN 42 000 001 007 by


and

     /s/ Hagbarth Strom

its Attorneys under a Power of Attorney

dated 16/9/2014

     Hagbarth Strom and each Attorney declares that he or she has not received
any notice of the revocation of such Power of Attorney in the presence of:     
Senior Transaction Manager     

 

     Signature of Attorney

/s/ Stephanie Masters

     /s/ Craig Cullen      Craig Cullen      Senior Manager     

 

Signature of Witness      Signature of Attorney

Stephanie Masters

     Name of Witness in full     

SIGNED SEALED and DELIVERED for and on behalf of
THE BANK OF NEW YORK MELLON by


its Authorised Signatory

and the Authorised Signatory declares that he or she has not received any notice
of the revocation of his or her authority to sign, in the presence of:

    

/s/ James Briggs

    

/s/ Teresa Wyszomierski

Signature of Witness      Signature of Authorised Signatory

James Briggs – Vice President

    

Teresa Wyszomierski – Vice President

Name of Witness in full      Name of Authorised Signatory in full

 

8